UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1435


NANCY M. TAYLOR; JAMES TAYLOR,

                    Plaintiffs - Appellants,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Donald C. Coggins, Jr., District Judge. (7:16-cv-03316-DCC)


Submitted: November 30, 2018                                      Decided: February 6, 2019


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul C. Rathke, THE JOEL BIEBER FIRM, Greenville, South Carolina, for Appellants.
Doc Morgan, Jr., Greenville, South Carolina, Helen F. Hiser, MCANGUS,
GOUDELOCK & COURIE, LLC, Mount Pleasant, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants Nancy and James Taylor (“the Taylors”) appeal the district court’s

order granting summary judgment in favor of Lowe’s Home Centers, LLC (“Lowe’s),

and the resulting judgment dismissing with prejudice the Taylors’ removed civil action.

In this suit, the Taylors sought compensation for injuries and loss of consortium resulting

from Nancy Taylor’s September 2015 fall in a Lowe’s store in Spartanburg, South

Carolina. We have reviewed the Taylors’ arguments on appeal in conjunction with the

record and find no reversible error. * Accordingly, we affirm for the reasons stated by the

district court.   See Taylor v. Lowe’s Home Centers, LLC, No. 7:16-cv-03316-DCC

(D.S.C. Mar. 22, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




       *
          We conclude that the Taylors have waived appellate review of the first two
arguments raised in their brief by failing to fully and properly present these issues to the
district court. We further conclude that this case presents no extraordinary circumstances
that would warrant our consideration of these issues for the first time on appeal. See In re
Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our settled rule is simple: absent
exceptional circumstances, we do not consider issues raised for the first time on appeal.”
(alterations and internal quotation marks omitted)).


                                             2